ON PETITION FOR REHEARING.
Appellee, in its petition for a rehearing of this cause, asks that the judgment herein be modified to such an extent as to permit proof to be made as to who actually paid the judgments of laborers and materialmen, if such judgments have, in truth and in fact, been paid. We do not deem this change necessary, as appellee has such a right, under the order of this court as it now stands; and, should it develop that the judgments of laborer and materialmen have, in fact, been paid, and by some one other than the appellant herein, then, and in that event, appellant would have no interest in the money in controversy, and appellee would be entitled to same.
Rehearing denied.